Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/705699 
    
        
            
                                
            
        
    

Parent Data16705699, filed 12/06/2019 is a division of 14783360, filed 10/08/2015 ,now U.S. Patent #10532050 and having 1 RCE-type filing therein14783360 is a national stage entry of PCT/US14/33317 , International Filing Date: 04/08/2014PCT/US14/33317 Claims Priority from Provisional Application 61810053, filed 04/09/2013 

Non-Final Office Action


Claims 134-136, 143 and 146-153 are pending.
Claims 134-136 and 150-153 were examined.
Claims 137-142 and 144-145 were cancelled. 
Claims 143 and 146-149 were withdrawn from consideration as non-elected invention.
No claim is allowed.

Response to Remarks

Applicant response to restriction requirement filed on 12/07/2020 is acknowledged.  Claims 134-136 and 150-153 read on the elected species.   It appears that elected species LB-100 is not a single species.  Specification discloses that the chemical name of LB-100 is 3 -{4methylpiperazine-carbonyl)-7-oxalobicyclo[2.2.l]heptane-2-carboxylic acid. LB-100 is also referred to as Compound 100 and LB1 in the art. Pharmaceutical compositions of the invention comprising LB-100 can contain LB-100 as a zwitterion, an enantiomer, or salt of the compound.   Due to the charge at N and O it can form any salts of a group with positive and negative charges and can form large number of compounds.   It is unclear what is the specific 
Some of the specific compounds found in STN structure.  Compounds found in structure search for this application are as follows: 
RN   1113025-88-9  ZCAPLUS     
CN   1-Piperazinecarboxylic acid, 4-[[(1R,4S)-3-carboxy-7-oxabicyclo[2.2.1]hept-
     2-yl]carbonyl]-, 1-(1,1-dimethylethyl) ester, rel-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    428
    343
    media_image1.png
    Greyscale

RN   1206559-21-8  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[[4-(2-hydroxyethyl)-1-piperazinyl]carbonyl]-, phenylmethyl ester,
     (1R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image2.png
    518
    343
    media_image2.png
    Greyscale

RN   1206778-43-9  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid, 3-(1-piperazinylcarbonyl)-,
     (1R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image3.png
    319
    343
    media_image3.png
    Greyscale

RN   1206778-44-0  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[[4-(phenylmethyl)-1-piperazinyl]carbonyl]-, (1R,4S)-rel-  (CA INDEX
     NAME)

    PNG
    media_image4.png
    410
    343
    media_image4.png
    Greyscale


RN   1206778-46-2  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-ethyl-1-piperazinyl)carbonyl]-, (1R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image5.png
    354
    343
    media_image5.png
    Greyscale

RN   1206778-48-4  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-methyl-1-piperazinyl)carbonyl]-, methyl ester, (1R,4S)-rel-  (CA
     INDEX NAME)

    PNG
    media_image6.png
    344
    343
    media_image6.png
    Greyscale

RN   1527484-06-5  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-methyl-1-piperazinyl)carbonyl]-, 4-(2-amino-2-carboxyethyl)phenyl
     ester, (1R,2S,3R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image7.png
    443
    378
    media_image7.png
    Greyscale

RN   1527484-07-6  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-methyl-1-piperazinyl)carbonyl]-,
     4-[2-carboxy-2-[[(1,1-dimethylethoxy)carbonyl]amino]ethyl]phenyl ester,
     (1R,2S,3R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image8.png
    443
    461
    media_image8.png
    Greyscale

RN   1632032-53-1  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-methyl-1-piperazinyl)carbonyl]-, (1R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image9.png
    334
    343
    media_image9.png
    Greyscale

RN   1632032-54-2  ZCAPLUS
CN   7-Oxabicyclo[2.2.1]heptane-2-carboxylic acid,
     3-[(4-methyl-1-piperazinyl)carbonyl]-, 2,2,2-trichloroethyl ester,
     (1R,4S)-rel-  (CA INDEX NAME)

    PNG
    media_image10.png
    424
    343
    media_image10.png
    Greyscale


Election of Invention
Applicants elected Group I, directed to claims 134-136, 143, 146-153, without traverse, for further prosecution at this time. Upon review of the presently pending claims.  Examiner agrees with Applicants, claim 153 was included in group. 

Election of Species

The restriction requirement further requests election of 1) a single compound species; and 2) a single cancer.

Applicant elects the following species for search purposes:

1)    Compound LB-100, having the following structure as depicted in claim 134 and at, inter alia, page 27 of the specification:
2)    Glioblastoma multiforme, disclosed at, inter alia, page 30 of the specification.


    PNG
    media_image11.png
    172
    293
    media_image11.png
    Greyscale



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/06/2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 134-136 and 150-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
Specification does not describe claimed invention.  Elected species drawn to method of treating Glioblastoma multiforme  by LB-100 is not described.  Elected species is Glioblastoma multiforme (GBM) (also called glioblastoma) is a fast-growing glioma that develops from star-shaped glial cells (astrocytes and oligodendrocytes) that support the health of the nerve cells within the brain. GBM is often referred to as a grade IV astrocytoma.

Instant claim 134 is drawn to a method of treating a subject afflicted with a condition or disease amenable to treatment with a protein phosphatase 2A inhibitor comprising administering to the subject a pharmaceutical composition comprising an 

    PNG
    media_image12.png
    162
    268
    media_image12.png
    Greyscale

or a salt, enantiomer or zwitterion of the protein phosphatase 2A inhibitor; and wherein the pharmaceutical composition has a pH of 10-11. 
Specification describes the species LB-100 as not a single species.  Specification describes that the chemical name of LB-100 is 3 -{4methylpiperazine-carbonyl)-7-oxalobicyclo[2.2.l]heptane-2-carboxylic acid. LB-100 is also referred to as Compound 100 and LB1 in the art. Pharmaceutical compositions of the invention comprising LB-100 can contain LB-100 as a zwitterion, an enantiomer, or salt of the compound.   (Some compounds are listed in the beginning of this office action which were found in database structure search for LB-100).

Specification does not describe treatment of cancer or elected Glioblastoma multiforme (GBM) by claimed compounds.  

Applicants specification describes that “In an embodiment, the cancer is selected from acute lymphocytic leukemia, adenocarcinoma of the lung, adrenocortical cancer, bladder cancer, breast cancer, cervical cancer, chronic myelocytic leukemia, colon cancer, esophageal, gallbladder, glioblastoma multiforme, head and neck cancer, Hodgkin lymphoma, non-Hodgkin lymphoma, large cell lung cancer, liver cancer, medulloblastoma, melanoma, neuroblastoma, osteosarcoma, ovary adenocarcinoma, pancreatic cancer, promylocytic leukemia, prostate carcinoma, rectal cancer, renal cancer, soft tissue sarcoma, small cell lung cancer, stomach cancer, thyroid cancer and throat cancer. (Lines 1-10, page 30). 

To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The purpose of the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.

To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").

Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The same is true for both process claims and composition claims. Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.  
The written description requirement must be applied in the context of the particular invention and state of the knowledge. It further states that “We have articulated a variety of factors to evaluate the adequacy of the disclosure supporting "generic claims to biological subject matter." Id. at 1359. These factors include "the Id”.  
The written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612 material").

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628